DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.
Claims 1-7, 9, 10 and 12 are allowed.
Claim 11 are rejected.
Claim 8 is cancelled.
Claim 13-18 are withdrawn from consideration.

Election/Restriction
Newly submitted claims 13-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention originally claim was directed to a fluorosulfonyl group-containing monomer and process of obtaining a fluorosulfonyl group-containing monomer.  However, the newly submitted claims are directed to a fluorosulfonyl group-containing polymer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Claim Rejections - 35 USC § 102
The rejection of Claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Brouwer et al. (“Reactions of Hydroxycarbonium Ions in Strong Acids IV”, Recueil, 1971, pp. 1010-1026) is withdrawn, since this claim was canceled in the amendment to the claims, filed June 17, 2021.
The rejection of Claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro et al. (JP 2011241344 A) is withdrawn due to the amendment to claim 9, filed June 17, 2021.
The rejection of Claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 2006/0106252 A1) is withdrawn due to the amendment to claim 11, filed June 17, 2021.  However, a new rejection of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 was  considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2006/0106252 A1) in view of Dadalas et al. (US 2016/0347966 A1)
Murata et al. disclose the following compound:

    PNG
    media_image1.png
    207
    370
    media_image1.png
    Greyscale
, which is a compound represented by the claimed formula 9a when QF is a C2 perfluoroalkylene group that contains an etheric  oxygen atom at it terminal which is bonded to CF and wherein RF1 and RF2 are each CF2 (see claim 17 and paragraph 0144).  
Murata et al. differs from the instant claim in that Murata et al. do not require the C2 perfluoroalkylene group be a CF(CF3) group.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select a CF(CF3) group for QF in the compound of Murata et al., since Murata et al. disclose that QF can be selected from a C2 perfluoroalkylene group and implicitly teach that any known C2 perfluoroalkylene group would be suitable.
Dadalas et al. disclose that before the effective filing date of the claimed invention CF(CF3) was a known C2 perfluoroalkylene group (see paragraphs 0006 and 0015).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select the CF(CF3) perfluoroalkylene group of  Dadalas et al. as QF in the compound of Murata et al., since Murata et al. disclose that QF can be selected from a C2 perfluoroalkylene group and implicitly teach that any known C2 perfluoroalkylene group would be suitable.  
Allowable Subject Matter
Claims 1-7, 9, 10 and 12 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699